Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 5/24/2022 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-15 are allowed.

Reason for Allowance
The present invention is directed to a method for channel estimation based on effective channel frequency response.
Each independent claim identifies the uniquely distinct features, particularly:
determining an average power value of the one or more radio channel taps for each link between a transmission antenna of the terminal in which the SRS is transmitted and a reception antenna of the base station in which the SRS is received; and 
estimating an effective channel frequency response (CFR) of a physical uplink shared channel (PUSCH), 
wherein the estimating of the effective CFR comprises: 
estimating a variance of interference and noise, based on a demodulation reference signal (DMRS) received from the terminal; and 
estimating the effective CFR based on the locations of the one or more radio channel taps, the average power value of the one or more radio channel taps, and the variance of the interference and noise. 
The closest prior art:
Huang (US 20110274187 A1) discloses a method for channel estimation from receiving signals (Fig 1-8).
Park (US 20150341101 A1) discloses a method for channel estimation from user equipment (Fig 1-10).
Islam (US 20200015180 A1) discloses a method for physical random access channel configuration.
All the prior art discloses conventional method for channel estimation based on effective channel frequency response, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNG LIU/Primary Examiner, Art Unit 2473